Citation Nr: 0915099	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for tricompartmental 
degenerative osteoarthritis disease of the left knee 
(hereinafter, "left knee disorder"), currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
left knee disorder.

3.  Entitlement to service connection for a right heel 
disorder, to include as secondary to the service-connected 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to July 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied service 
connection for disabilities of the left hip and right heel, 
and continued the 20 percent rating for the service-connected 
left knee disorder.

In January 2008, the Board remanded this case for additional 
evidentiary development to include a new VA examination.  The 
case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected left knee disorder is not 
manifested by severe recurrent subluxation or instability, 
nor is flexion limited to 45 degrees or less.  

3.  For the period from December 29, 2004, to September 9, 
2008, the competent medical evidence reflects the Veteran had 
limitation of extension of the left knee from 20 to 25 
degrees.

4.  For the period as of and since September 10, 2008, the 
Veteran had extension of the left knee limited to 5 degrees 
or less.

5.  The preponderance of the medical and other evidence of 
record is against a finding that the Veteran's disabilities 
of the left hip and right heel are causally related to active 
service, to include as secondary to the service-connected 
left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
left knee based upon recurrent subluxation or lateral 
instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a separate compensable rating for the 
left knee based upon limitation of flexion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5260 (2008); VAOPGCPRECs 23-97 and 9-98.

3.  The criteria for a "staged" rating of 30 percent for 
the left knee based upon limitation of extension are met for 
the period from December 29, 2004, to September 9, 2008, with 
a noncompensable (zero percent) rating from September 10, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5261(2008); VAOPGCPRECs 
23-97 and 9-98; Hart v. Mansfield, 21 Vet. App. 505 (2007).

4.  A left hip disorder was not incurred in or aggravated by 
active service, nor is it secondary to the service-connected 
left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

5.  A right heel disorder was not incurred in or aggravated 
by active service, nor is it secondary to the service-
connected left knee disorder. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice by a letter dated in November 
2004, which is clearly prior to the January 2005 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by a letter dated in February 
2008.

Taken together, the letters informed the Veteran of what was 
necessary to substantiate his claims, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the February 2008 letter 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to these criteria, the Board notes that the 
aforementioned VCAA letters satisfy elements (1) and (3).  
Although neither of these letters contained the specific 
criteria of the relevant Diagnostic Codes (i.e., element 
(2)), this information was included in the August 2005 
Statement of the Case and the December 2008 Supplemental 
Statement of the Case.  The Board also notes that the Veteran 
has actively participated in the processing of his case, and 
the statements submitted in support of his claims have 
indicated familiarity with the requirements for the benefits 
sought on appeal.  For example, a March 2009 statement from 
the Veteran's accredited representative include a summary of 
the relevant Diagnostic Codes.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
He indicated on his Substantive Appeal that he did not desire 
a Board hearing in conjunction with this case.  Moreover, he 
underwent VA examinations in December 2004 and September 2008 
regarding this case.  Consequently, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

The Veteran's 20 percent rating was assigned pursuant to 
Diagnostic Code 5257.  Under this Code slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment, while a 30 percent 
evaluation requires severe impairment. 38 C.F.R. § 4.71a.

In this case, the Board finds that the competent medical 
evidence does not reflect the Veteran's service-connected 
left knee disorder is manifested by severe recurrent 
subluxation or instability.  Although both the December 2004 
and September 2008 VA examinations noted recurrent 
subluxation, the former described the subluxation as moderate 
in degree while the latter described it as mild.  

The Board acknowledges that the terms "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of terminology such as 
"moderate" or "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  Nevertheless, the VA examiner's use of 
the terms "moderate" and "mild" indicate that the 
subluxation is not of the type that would warrant a 30 
percent rating under Diagnostic Code 5257 for severe 
recurrent subluxation.  Moreover, nothing in the VA 
examinations nor the treatment records on file indicate 
severe instability.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5257.

The Board also observes that while the Veteran was initially 
service connected for chondromalacia of the left knee, the 
service-connected disability is currently recognized as 
tricompartmental arthritis.  The provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, provides that degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Accordingly, the Board will consider the applicability of 
this Code to the present case.

In adjudicating the case on this basis, the Board is 
cognizant of the fact that the General Counsel for VA, in a 
precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

Diagnostic Code 5260 provides evaluations based on limitation 
of flexion of the leg. Where flexion is limited to 60 
degrees, a 0 percent rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, 20 percent is assigned; and when 
flexion is limited to 15 degrees, 30 percent is assigned.  38 
C.F.R. § 4.71a.

Diagnostic Code 5261 provides evaluations based on limitation 
of the extension of the leg.  When there is limitation of 
extension of the leg to 5 degrees, a zero percent rating is 
assigned; when the limitation is to 10 degrees, a 10 percent 
rating is assignable; when the limitation is to 15 degrees, 
20 percent is assigned; when extension is limited to 20 
degrees, 30 percent is assigned; when extension is limited to 
30 degrees, 40 percent is assigned; and when it is limited to 
45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

In this case, the record does not reflect the Veteran has 
flexion limited to 45 degrees or less.  For example, the 
December 2004 VA examination showed flexion to 130 degrees, 
with pain beginning at 120 degrees.  Further, it was noted 
that after repetitive use the knee was additionally limited 
by pain, but not by fatigue, weakness, lack of endurance and 
incoordination.  However, it was not indicated that it would 
result in additional limitation to 45 degrees or less.  The 
more recent September 2008 VA examination stated that flexion 
was to 95 degrees, and there was no additional limitation of 
motion with repetitive use.  Thus, a separate compensable 
rating is not warranted under Diagnostic Code 5260.

The Board acknowledges that the December 2004 VA examination 
stated that extension was to 20 degrees, with pain beginning 
at 25 degrees.  As such, it appears to be consistent with the 
criteria for a rating of 30 percent under Diagnostic Code 
5261.  However, the more recent September 2008 VA examination 
indicated extension was to 3 degrees, and that there was no 
additional limitation of motion on repetitive use.  Simply 
put, it does not satisfy the criteria for even a compensable 
rating of 10 percent under Diagnostic Code 5261.  
Nevertheless, the Board cannot ignore the competent medical 
evidence which indicates the Veteran had significant 
limitation of extension at the time of the prior examination, 
and no other specific range of motion findings appear to be 
in the treatment records on file for the relevant period.

In view of the holding in Hart, supra, the Board concludes 
that the Veteran is entitled to a separate "staged" rating 
of 30 percent under Diagnostic Code 5261 effective from 
December 29, 2004, with a noncompensable rating effective 
September 10, 2008.  These effective dates reflect the dates 
of the VA examinations.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) (In general, the effective date for 
an increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.).




II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board observes that there is no indication of 
any disability of the left hip or right heel in the Veteran's 
service treatment records, to include his May 1983 retirement 
examination.  Further, there was no indication of either 
disability on a September 1983 VA medical examination.  In 
fact, there was no competent medical evidence of these 
disabilities until years after his separation from active 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates either the left hip or the right heel to the 
Veteran's active service.  Moreover, the Board concludes that 
no development on this matter is warranted in this case.  In 
the absence of evidence of in-service incurrence or 
aggravation of the claimed disabilities, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the 
claimed disabilities to the Veteran's military service.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  

It has also been contended that the claimed disabilities of 
the left hip and right heel were secondary to the service-
connected left knee disorder.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

In this case, the only competent medical evidence to address 
the issue of secondary service connection is that of the 
September 2008 VA examination.  Following examination of the 
Veteran and review of his VA claims folder, the examiner 
opined that it was less likely than not that either the left 
hip or right heel was caused by or aggravated by the service-
connected left knee disorder, and provided rationale in 
support of these opinions.  With respect to the left hip, the 
examiner noted that the Veteran did not describe an 
abnormality of gait over a prolonged period of time nor did 
the medical records disclose an abnormality of gait with 
recurrent instability of the left knee over a prolonged 
period of time.  The examiner further stated that the gait 
pattern expected by a left knee disability would result in 
more weight bearing emphasis placed on the right lower 
extremity.  Therefore, the examiner stated there would be no 
etiology for an acceleration of degenerative changes in the 
joints of the left lower extremity such as the hip or other 
weight bearing joints due to the left knee.  In regard to the 
right heel, the examiner stated the Veteran currently had a 
right heel spur, and that the etiology of heel spurs were not 
clearly linked to increased weightbearing on the affected 
lower extremity.  Therefore, the examiner stated that a 
condition of the contralateral lower extremity causing 
increased weightbearing on the opposite lower extremity would 
not be expected to increase the incidence of heel spurs.

In summary, the Veteran's disabilities of the left hip and 
right heel were first diagnosed years after his separation 
from service, no competent medical opinion relates these 
disabilities directly to his period of active service, and 
the only competent medical opinion to address the issue of 
secondary service connection is against the claims.  
Moreover, as the September 2008 VA examiner's opinions were 
based upon physical examination of the Veteran, review of the 
VA claims folder, and supported by rationale consistent with 
the actual nature of the pertinent disabilities, the Board 
finds that it is supported by an adequate foundation.  The 
Board also notes that no competent medical opinion is of 
record which refutes the findings of the September 2008 VA 
examiner.  Consequently, the Board concludes that the 
preponderance of the medical and other evidence of record is 
against a finding that the Veteran's disabilities of the left 
hip and right heel are causally related to active service, to 
include as secondary to the service-connected left knee 
disorder.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 20 percent for the left 
knee disorder based upon recurrent subluxation or instability 
is denied.   

Entitlement to a separate compensable rating for the left 
knee disorder based upon limitation of flexion is denied.

Entitlement to a separate, "staged" rating of 30 percent 
for the left knee disorder based upon limitation of extension 
for the period from December 29, 2004, to September 9, 2008, 
with a noncompensable rating from September 10, 2008, is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to service connection for a left hip disorder, to 
include as secondary to the service-connected left knee 
disorder, is denied.

Entitlement to service connection for a right heel disorder, 
to include as secondary to the service-connected left knee 
disorder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


